Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 recites the limitation "A r method".  The meaning of this claim limitation is unclear.  This claim limitation appears to contain a typo.  For examination purposes this limitation has been construed to mean -- A method--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 9, and 17 the claims recite: 
obtaining, by the computing device, target reply information corresponding to the target question information from a target information group among a plurality of information groups, the target information group comprising a plurality of pairs of question information and reply information that correspond to each other, and the question information in the target information group belonging to the target information topic.  

The claimed “that” lacks antecedent basis.  It is unclear what corresponds to teach other.  One of ordinary skill in the art may reasonably interpret the claim language to refer to the target replay information, the target question information, the target information group, the plurality of information groups, the question information, or the reply information.  It is suggested that the claims be amended to clearly state what corresponds to each other instead of using the ambiguous language of “that”. For examination purposes this claim limitation has been construed to mean:
-- obtaining, by the computing device, target reply information corresponding to the target question information from a target information group among a plurality of information groups, the target information group comprising a plurality of pairs of question information and reply information, wherein the question information and reply information correspond to each other, and the question information in the target information group belongs to the target information topic--.

	With regard to claims 2-5, 7, 8, 10-13, 15, 16, and 19.  Claims 2, 5, 10, 13 and 18 recite “a target information topic”, “a plurality of information topics”, “a target information group”, and “a plurality of information groups”.  Claims 3, 11, and 19 recite “a target information group”, and “a plurality of information groups”.  Claims 4, 12, and 20 recite “a target keyword”, “a client”.  Claims 7 and 15 recite “a target condition”.  Claims 8 and 16 recite “a target information group”, and “a plurality of information groups”.  
Each of these claim limitations have been previously defined in respective parent claims and appear to be redefined in the preamble of the respective claims.  These claim limitations lack antecedent basis as it is unclear if applicant is attempting to refer to the previously define claim elements or attempting to define new claim elements.  When referring to previously defined claim elements, the claim elements should be preceded with the term “the” not the term “a”.  
For examination purposes these claim limitations have been construed as --the target information topic--, --the plurality of information topics--, --the target information group--, --a target information group--, --the plurality of information groups--, --the plurality of information groups--, --the target keyword--, --the client--, --the target condition--, --a target information group--, and --a plurality of information groups-- respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng [CN20141068844] (please note that citations are made to the machine translation provided) and Kupiec [EP0631244].
With regard to claim 1, Zheng teaches A r method of obtaining reply information as the answer (Zheng, Page 5, line 5-8 “The answering extracting unit is configured to extract an answer that meets the rule from the related documents returned by the information retrieval unit according to an answer extraction rule corresponding to the type of the question, and send the extracted answer to the user interaction unit”)… the method comprising: 
determining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”), a target keyword as the extracted keyword (Zheng, Page 4, line 38-39 “configured to extract a keyword of a question input by the user”) corresponding as the keyword is extracted from the question (Id) to target question information as the received question (Zheng, Page 4, line 35 “a user interaction unit for receiving a question input by the user and feeding back the answer to the user”) obtained by a client as the User interaction unit (Id); 
determining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”) according to the target keyword (Zheng, Page 8, 23-25 “the top n candidate words with the highest score after re-scoring are added to the instance of ontology concept”), a target information topic (Zheng, Page 4, line 39-40 “classify the problem according to a preset problem classification criterion to obtain a type of the problem”) to which the target question information belongs (Zheng, Page 8, line 42 “determine the category to which the problem belongs”) among a plurality of information topics (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”); and 
obtaining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”), target reply information as the answer(Zheng, Page 5, line 5-8 “The answering extracting unit is configured to extract an answer that meets the rule from the related documents returned by the information retrieval unit according to an answer extraction rule corresponding to the type of the question, and send the extracted answer to the user interaction unit”) corresponding to the target question information as the answer corresponding to the type of the question (Id) from a target information group (Zheng, Page 5, line 1-2 “configured to search for a question answer in the common question database”; Page 6, lines line 12 “The question database 30 is used to store frequently asked questions and answers”) among a plurality of information groups (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”), the target information group (Zheng, Page 5, line 1-2 “configured to search for a question answer in the common question database”) comprising a plurality of pairs of question information as the frequently asked questions (Zheng, Page 4, line 42-43 “Frequently asked questions library for storing frequently asked questions and answers”) and reply information that correspond to each other as the frequently asked answers (Id), and the question information in the target information group as the frequently asked questions (Id) belonging to the target information topic (Zheng, Page 16, lines 27 “finds the knowledge domain in which the user questions according to the extracted keywords”; lines 33 “the “what place” in the question can locate the problem type as the query location”).  
Zhang does not explicitly teach that the method is performed by a computing device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors.  Kupiec teaches A method of obtaining reply information (Kupiec, Page 6, line 10 “In response to questions input by the user at a user interface 7 a set of relevant documents known to be present in text corpus 12 that is received via channel 16, answer extraction subsystem 15 generates and verifies answer hypotheses”) performed by a computing device as the computing node (Kupiec, Page 6, line 5 “a computing node 4 further comprising a processor 5 and memory 6 coupled to the processor.”) having one or more processors as the processor (Id) and memory as the memory (Id) storing a plurality of programs as the software (Kupiec, Page 6, line 4-5 “answer extraction subsystem 15 whose software operates on supporting hardware comprising a computing node 4 further comprising a processor”) to be executed by the one or more processors as the processor (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the automatic question-answering system taught by Zheng within a computing environment such as the one depicted by Kupiec as it yields the predictable results of providing the underlying hardware necessary to operate the disclosed system.  Zheng is silent regarding the underlying hardware necessary, yet one of ordinary skill in the art would recognize that the system requires some type of hardware device to execute the system.  One of ordinary skill in the art would expect the hardware device taught by Kupiec to be capable of providing satisfying this need.


With regard to claims 2, 10, and 18 the proposed combination further teaches wherein the determining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”) according to the target keyword (Zheng, Page 8, 23-25 “the top n candidate words with the highest score after re-scoring are added to the instance of ontology concept”), a target information topic (Zheng, Page 4, line 39-40 “classify the problem according to a preset problem classification criterion to obtain a type of the problem”) to which the target question information belongs (Zheng, Page 8, line 42 “determine the category to which the problem belongs”) in a plurality of information topics (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”) comprises: 
looking up, by the computing device, an information topic to which each keyword in the target keyword belongs (Zheng, Page 16, lines 27 “finds the knowledge domain in which the user questions according to the extracted keywords”) from the plurality of information topics (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”); and 
determining, by the computing device, the information topic to which each keyword in the target keyword belongs as the target information topic to which the target question information belongs (Zheng, Page 16, lines 27 “finds the knowledge domain in which the user questions according to the extracted keywords”; lines 33 “the “what place” in the question can locate the problem type as the query location”).  

 	With regard to claims 3, 11, and 19 the proposed combination further teaches wherein the obtaining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”), target reply information as the answer(Zheng, Page 5, line 5-8 “The answering extracting unit is configured to extract an answer that meets the rule from the related documents returned by the information retrieval unit according to an answer extraction rule corresponding to the type of the question, and send the extracted answer to the user interaction unit”) corresponding to the target question information as the answer corresponding to the type of the question (Id) from a target information group (Zheng, Page 5, line 1-2 “configured to search for a question answer in the common question database”; Page 6, lines line 12 “The question database 30 is used to store frequently asked questions and answers”) among a plurality of information groups (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”) comprises: 
obtaining, by the computing device, a target tag (Zheng, Page 9, line 14 “part-of-speech tagging”) corresponding to the target information topic (Zheng, Page 11 line 15-16 “a question type dividing module 24, configured to divide the type of the problem according to a preset problem classification criteria and the expanded keyword”), the target tag being used for identifying the target information topic as the part of speech tag is used to expand the keywords (Page 9, lines 8-21) which is used to determine the problem type (Zheng, Page 11, line 15-16); 
obtaining, by the computing device, the target information group Zheng, Page 11 line 15-16 “a question type dividing module 24, configured to divide the type of the problem according to a preset problem classification criteria and the expanded keyword”) corresponding to the target tag (Zheng, Page 9, line 14 “part-of-speech tagging”) from tags and information groups that correspond to each other as the part of speech tag is used to expand the keywords (Page 9, lines 8-21) which is used to determine the problem type (Zheng, Page 11, line 15-16); 
031384-5967-US31looking up, by the computing device, reply information (Zheng, Page 11, lines 28-30 “to extract the answers to the questions.  For example, in the case of a questioning place, the embodiment of the invention can provide that the answer must contain location information”) corresponding to the target question information from each information group of the target information group respectively as obtaining location information when the question is regarding a place (Id) wherein (Zhang, Page 16, lines 26-27 “finds the knowledge domain in which the user questions according to the extracted keywords”); and 
combining, by the computing device, the reply information (Zhang, Page 13, lines 24-25 “an answer collating module 53 for clustering the plurality of answers extracted by the answering extracting unit”) corresponding to the target question information in each information group as obtaining location information when the question is regarding a place (Id) wherein (Zhang, Page 16, lines 26-27 “finds the knowledge domain in which the user questions according to the extracted keywords”) into the target reply information (Zhang, Page 13, line 25-26 “sending the clustered answers to the user interaction unit”).  

 	With regard to claims 4, 12, and 20 the proposed combination further teaches wherein the determining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”), a target keyword as the extracted keyword (Zheng, Page 4, line 38-39 “configured to extract a keyword of a question input by the user”) corresponding as the keyword is extracted from the question (Id) to target question information as the received question (Zheng, Page 4, line 35 “a user interaction unit for receiving a question input by the user and feeding back the answer to the user”) obtained by a client as the User interaction unit (Id) comprises: 
extracting, by the computing device, a first keyword (Zhang, Page 9, line 26 “extracting keywords”) from the target question information as the extracted keyword (Zheng, Page 4, line 38-39 “configured to extract a keyword of a question input by the user”) to obtain a word sequence comprising the first keyword (Zhang, Page 9, line 26 “extracting keywords”); 
obtaining, by the computing device, a relationship sequence (Zhang, Page 10, line 11 “a process of keyword expansion”) corresponding to the word sequence from a graph master (Zhang, Page 10, lines 38 “The WordNet system is for English.  For Chinese, HowNet can be used as the semantic knowledge resource of the system”), the graph master using the plurality of information topics as nodes (Zhang, Page 10, line 33-34 “WordNet provides a network of relationships between word and synonym sets and synonym sets”), the graph master being used for recording hyponymy relationships between the nodes (Zhang, Page 10, lines 35 “Through the hypernym pointer in WordNet, you can find the distance between words and words.  For example, the hypernym pointes for ‘ex-husband’ and ‘ex-wife’ all point to ‘ex-spouse’, so the two word can be semantically linked by ‘ex-spouse”), and the relationship sequence being used for indicating a hyponymy relationship between the first keywords (Id); and 
determining, by the computing device, that the target keyword comprises the word sequence as the words in the keywords (Zhang, Page 9, line 26 “extracting keywords”) and the relationship sequence as the identified expanded keywords (Zhang, Page 10, line 11 “a process of keyword expansion”).  

With regard to claims 6 and 14 the proposed combination further teaches wherein in a case that the computing device does not obtain the target reply information corresponding to the target question information from the target information group in the plurality of information groups (Zhang, Page 12, lines 3-4 “when the information retrieval unit does not search for a question answer in the frequently asked questions database”; Page 17, lines 5-5 “If the original problem matching or keyword matching cannot find the corresponding Question ID, that is, the problem is not in the common question database”), the method further comprises: 
inputting, by the computing device, the target question information into a predetermined information group (Zhang, Page 12, line 5-6 “Search for answers to the questions from the internet”; Page 17, lines 5-9 “the search engine is required to search the Internet to obtain the corresponding document”); 
obtaining, by the computing device, a plurality of pieces of reply information corresponding to the target question information outputted by the predetermined information group (Zhang, Page 12, line 19 “the embodiment of the present invention finds a matching answer from the internet”) ; and 
obtaining, by the computing device, reply information satisfying a target condition as the corresponding question (Zhang, Page 12 line 12“In these search engines, “inurl:faq” is used as the query condition, and the search engine returns the web page containing the FAQ”; line 24-25 “use the previously extracted keywords to search the document library for related documents”) from the plurality of pieces of reply information, and determining the reply information satisfying the target condition as the target reply information as the obtained documents (Zhang, Page 12, line 24-25 “use the previously extracted keywords to search the document library for related documents or answers.  The information retrieval unit 40 returns some of the most relevant documents”; Page 17, line 14 “the obtained documents are sorted by the relevance sorting unit”).  
 
With regard to claims 7 and 15 the proposed combination further teaches obtaining, by the computing device, reply information satisfying a target condition as the corresponding question (Zhang, Page 12 line 12“In these search engines, “inurl:faq” is used as the query condition, and the search engine returns the web page containing the FAQ”; line 24-25 “use the previously extracted keywords to search the document library for related documents”) from the plurality of pieces of reply information as the obtained documents (Zhang, Page 12, line 24-25 “use the previously extracted keywords to search the document library for related documents or answers.  The information retrieval unit 40 returns some of the most relevant documents”; Page 17, line 14 “the obtained documents are sorted by the relevance sorting unit”) comprises: 
obtaining, by the computing device, relevance between each piece of reply information in the plurality of pieces of reply information and the target question information (Zhang, Page 12, line 24-25 “The information retrieval unit 40 returns some of the most relevant documents”; lines 39-41 “the determination of document weights and the sorting of documents.  The weights of the document is commonly sued in the TF-IDF algorithm”); and 
determining, by the computing device, a target quantity of pieces of corresponding reply information with highest relevance in the plurality of pieces of reply information as the reply information satisfying the target condition (Zhang, Page 13, line 11-13 “After the weights are calculated for the document, the document can be sorted by weight, and those documents with the heights weights are returned to the answer extracting unit 50”).  
 
With regard to claims 8 and 16 the proposed combination further teaches after obtaining, by the computing device, target reply information corresponding to the target question information from a target information group in a plurality of information groups (Zhang, Page13 lines 20-25), transmitting, by the computing device, the target reply information to the client to instruct the client to display the target reply information on a display interface of the client (Zhang, Page 13, line 25 “sending the clustered answers to the user interaction unit”); or 
031384-5967-US33causing, by the computing device, display of the target reply information on the display interface of the client (Zhang, Page 13, line 25 “sending the clustered answers to the user interaction unit”).

With regard to claim 9 Zheng teaches… a method of obtaining reply information as the answer (Zheng, Page 5, line 5-8 “The answering extracting unit is configured to extract an answer that meets the rule from the related documents returned by the information retrieval unit according to an answer extraction rule corresponding to the type of the question, and send the extracted answer to the user interaction unit”) by performing a plurality of operations including:
determining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”), a target keyword as the extracted keyword (Zheng, Page 4, line 38-39 “configured to extract a keyword of a question input by the user”) corresponding as the keyword is extracted from the question (Id) to target question information as the received question (Zheng, Page 4, line 35 “a user interaction unit for receiving a question input by the user and feeding back the answer to the user”) obtained by a client as the User interaction unit (Id); 
determining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”) according to the target keyword (Zheng, Page 8, 23-25 “the top n candidate words with the highest score after re-scoring are added to the instance of ontology concept”), a target information topic (Zheng, Page 4, line 39-40 “classify the problem according to a preset problem classification criterion to obtain a type of the problem”) to which the target question information belongs (Zheng, Page 8, line 42 “determine the category to which the problem belongs”) in a plurality of information topics (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”); and 
obtaining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”), target reply information as the answer(Zheng, Page 5, line 5-8 “The answering extracting unit is configured to extract an answer that meets the rule from the related documents returned by the information retrieval unit according to an answer extraction rule corresponding to the type of the question, and send the extracted answer to the user interaction unit”) corresponding to the target question information as the answer corresponding to the type of the question (Id) from a target information group (Zheng, Page 5, line 1-2 “configured to search for a question answer in the common question database”; Page 6, lines line 12 “The question database 30 is used to store frequently asked questions and answers”) among a plurality of information groups (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”), the target information group (Zheng, Page 5, line 1-2 “configured to search for a question answer in the common question database”) comprising a plurality of pairs of question information as the frequently asked questions (Zheng, Page 4, line 42-43 “Frequently asked questions library for storing frequently asked questions and answers”) and reply information that correspond to each other as the frequently asked answers (Id), and the question information in the target information group as the frequently asked questions (Id) belonging to the target information topic (Zheng, Page 16, lines 27 “finds the knowledge domain in which the user questions according to the extracted keywords”; lines 33 “the “what place” in the question can locate the problem type as the query location”).  
Zhang does not explicitly teach A computing device, comprising a processor and a memory, the memory storing at least one instruction, at least one program, a code set, or an instruction set, the at least one instruction, the at least one program, the code set, or the instruction set being loaded and executed by the processor to implement a method …by performing a plurality of operations.  Kupiec teaches A computing device as the computing node (Kuplec, Page 6, line 4-5 “Page 6, line 4-5 “answer extraction subsystem 15 whose software operates on supporting hardware comprising a computing node 4 further comprising a processor 5 and memory 6 coupled to the processor.”), comprising a processor as the processor (Id) and a memory as the memory (Id), the memory storing at least one instruction, at least one program, a code set, or an instruction set, the at least one instruction, the at least one program, the code set, or the instruction as the software (Id) set being loaded and executed by the processor as the processor (Id) to implement a method of obtaining reply information (Kuplec, Page 6, line 10 “In response to questions input by the user at a user interface 7 a set of relevant documents known to be present in text corpus 12 that is received via channel 16, answer extraction subsystem 15 generates and verifies answer hypotheses”) by performing a plurality of operations (Kuplec, Page 6, line 4-5 “answer extraction subsystem 15 whose software operates on supporting hardware comprising a computing node 4 further comprising a processor”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the automatic question-answering system taught by Zheng within a computing environment such as the one depicted by Kupiec as it yields the predictable results of providing the underlying hardware necessary to operate the disclosed system.  Zheng is silent regarding the underlying hardware necessary, yet one of ordinary skill in the art would recognize that the system requires some type of hardware device to execute the system.  One of ordinary skill in the art would expect the hardware device taught by Kupiec to be capable of providing satisfying this need.

With regard to claim 17 Zheng teaches …a method of obtaining reply information as the answer (Zheng, Page 5, line 5-8 “The answering extracting unit is configured to extract an answer that meets the rule from the related documents returned by the information retrieval unit according to an answer extraction rule corresponding to the type of the question, and send the extracted answer to the user interaction unit”) by performing a plurality of operations including:
determining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”), a target keyword as the extracted keyword (Zheng, Page 4, line 38-39 “configured to extract a keyword of a question input by the user”) corresponding as the keyword is extracted from the question (Id) to target question information as the received question (Zheng, Page 4, line 35 “a user interaction unit for receiving a question input by the user and feeding back the answer to the user”) obtained by a client as the User interaction unit (Id); 
determining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”) according to the target keyword (Zheng, Page 8, 23-25 “the top n candidate words with the highest score after re-scoring are added to the instance of ontology concept”), a target information topic (Zheng, Page 4, line 39-40 “classify the problem according to a preset problem classification criterion to obtain a type of the problem”) to which the target question information belongs (Zheng, Page 8, line 42 “determine the category to which the problem belongs”) in a plurality of information topics (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”); and 
obtaining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”), target reply information as the answer(Zheng, Page 5, line 5-8 “The answering extracting unit is configured to extract an answer that meets the rule from the related documents returned by the information retrieval unit according to an answer extraction rule corresponding to the type of the question, and send the extracted answer to the user interaction unit”) corresponding to the target question information as the answer corresponding to the type of the question (Id) from a target information group (Zheng, Page 5, line 1-2 “configured to search for a question answer in the common question database”; Page 6, lines line 12 “The question database 30 is used to store frequently asked questions and answers”) among a plurality of information groups (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”), the target information group (Zheng, Page 5, line 1-2 “configured to search for a question answer in the common question database”) comprising a plurality of pairs of question information as the frequently asked questions (Zheng, Page 4, line 42-43 “Frequently asked questions library for storing frequently asked questions and answers”) and reply information that correspond to each other as the frequently asked answers (Id), and the question information in the target information group as the frequently asked questions (Id) belonging to the target information topic (Zheng, Page 16, lines 27 “finds the knowledge domain in which the user questions according to the extracted keywords”; lines 33 “the “what place” in the question can locate the problem type as the query location”).  
Zheng does not explicitly teach A non-transitory computer-readable storage medium, storing at least one instruction, at least one program, a code set, or an instruction set, the at least one instruction, the at least one program, the code set, or the instruction set being loaded and executed by a processor of a computing device to implement a method … by performing a plurality of operations.
Kupiec teaches A non-transitory computer-readable storage medium as the memory (Kupiec, Page 6, line 5 “answer extraction subsystem 15 whose software operates on supporting hardware comprising a computing node 4 further comprising a processor 5 and memory 6 coupled to the processor.”), storing at least one instruction, at least one program, a code set, or an instruction set, the at least one instruction, the at least one program, the code set, or the instruction set as the software (Id) being loaded and executed by a processor as the processor (Id) of a computing device as the computing node (Id) to implement a method of obtaining reply information (Kupiec, Page 6, line 10 “In response to questions input by the user at a user interface 7 a set of relevant documents known to be present in text corpus 12 that is received via channel 16, answer extraction subsystem 15 generates and verifies answer hypotheses”) by performing a plurality of operations (Kupiec, Page 6, line 4-5 “answer extraction subsystem 15 whose software operates on supporting hardware comprising a computing node 4 further comprising a processor”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the automatic question-answering system taught by Zheng within a computing environment such as the one depicted by Kupiec as it yields the predictable results of providing the underlying hardware necessary to operate the disclosed system.  Zheng is silent regarding the underlying hardware necessary, yet one of ordinary skill in the art would recognize that the system requires some type of hardware device to execute the system.  One of ordinary skill in the art would expect the hardware device taught by Kupiec to be capable of providing satisfying this need.

Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Kupiec and Zsofia [Intelligent Virtual Agents].
The proposed combination further teaches wherein the determining, by the computing device (Zheng, Page 4, line 33 “An automated question answering system”) according to the target keyword (Zheng, Page 8, 23-25 “the top n candidate words with the highest score after re-scoring are added to the instance of ontology concept”), a target information topic (Zheng, Page 4, line 39-40 “classify the problem according to a preset problem classification criterion to obtain a type of the problem”) to which the target question information belongs (Zheng, Page 8, line 42 “determine the category to which the problem belongs”) in a plurality of information topics (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”) comprises: 
obtaining, by the computing device, a first information topic as the basketball topic (Zheng, Page 16, lines 27 “finds the knowledge domain in which the user questions according to the extracted keywords”; Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”) to which the word sequence (Zhang, Page 9, line 26 “extracting keywords”) belongs in the plurality of information topics (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”), and obtaining a second information topic as determining the knowledge domain according to the expanded keywords (Zheng, Page 16, lines 27 “finds the knowledge domain in which the user questions according to the extracted keywords”; to which the relationship sequence (Zhang, Page 10, line 11 “a process of keyword expansion”) belongs in the plurality of information topics (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”); and 
the obtaining, by the computing device, target reply information as the answer(Zheng, Page 5, line 5-8 “The answering extracting unit is configured to extract an answer that meets the rule from the related documents returned by the information retrieval unit according to an answer extraction rule corresponding to the type of the question, and send the extracted answer to the user interaction unit”)  corresponding to the target question information as the answer corresponding to the type of the question (Id) from a target information group (Zheng, Page 5, line 1-2 “configured to search for a question answer in the common question database”; Page 6, lines line 12 “The question database 30 is used to store frequently asked questions and answers”) in a plurality of information groups (Zheng, Page 18, line 5 “classifies the problem according to the ontology, not only the domain level, but also the concept level, such as the basketball/NBA/NBA start/Lake team star”) comprises: 
obtaining, by the computing device, a first tag (Zheng, Page 9, line 14 “part-of-speech tagging”) corresponding to the first information topic (Zheng, Page 11 line 15-16 “a question type dividing module 24, configured to divide the type of the problem according to a preset problem classification criteria and the expanded keyword”) , and obtaining a second tag as a part of speech for an expanded term (Zheng, Page 9, line 14 “part-of-speech tagging”) corresponding to the second information topic(Zheng, Page 11 line 15-16 “a question type dividing module 24, configured to divide the type of the problem according to a preset problem classification criteria and the expanded keyword”) ; 
generating, by the computing device, … carrying the first tag and the second tag as the part of speech tagging for the keyword and the expanded keyword (Zheng, Page 9, line 14 “part-of-speech tagging”); 
executing, by the computing device, … to look up a first information group as the question type for the keyword (Zheng, Page 11 line 15-16 “a question type dividing module 24, configured to divide the type of the problem according to a preset problem classification criteria and the expanded keyword”) corresponding (Zheng, Page 18, lines 12-16 “The automatic question answering system provided by the embodiment of the present invention, when proposing the pattern of the question extraction and the rule of the corresponding answer, learns according to the mode and the rule and extracts the answer in the next step”) to the first tag (Zheng, Page 9, line 14 “part-of-speech tagging”) for first reply information (Zhen, Page 11, line 27-29 “Develop corresponding answer extraction rules for different types of questions so that they can be applied during the answer extraction phase to extract the answers to the questions”) corresponding to the target 031384-5967-US32question information as the questions (Id; Zheng, Page 11, lines 14-17 “a question type dividing module 24, configured to divide the type of the problem according to a preset problem classification critter and the expanded keyword, or A type for automatically dividing the problem according to the semantics of the expanded keyword”), and to look up a second information group as the question type for the expanded keyword (Zheng, Page 11 line 15-16 “a question type dividing module 24, configured to divide the type of the problem according to a preset problem classification criteria and the expanded keyword”) corresponding to (Zheng, Page 18, lines 12-16 “The automatic question answering system provided by the embodiment of the present invention, when proposing the pattern of the question extraction and the rule of the corresponding answer, learns according to the mode and the rule and extracts the answer in the next step”) the second tag as the part of speech tagging for the expanded keyword (Zheng, Page 9, line 14 “part-of-speech tagging” )for second reply information as the answer for the expanded keywords (Zhen, Page 11, line 27-29 “Develop corresponding answer extraction rules for different types of questions so that they can be applied during the answer extraction phase to extract the answers to the questions”) corresponding to the target question information as the questions (Id; Zheng, Page 11, lines 14-17 “a question type dividing module 24, configured to divide the type of the problem according to a preset problem classification critter and the expanded keyword, or A type for automatically dividing the problem according to the semantics of the expanded keyword”); and 
combining, by the computing device, the first reply information and the second reply information (Zhang, Page 13, lines 24-25 “an answer collating module 53 for clustering the plurality of answers extracted by the answering extracting unit”) to obtain the target reply information (Zhang, Page 13, line 25-26 “sending the clustered answers to the user interaction unit”).  
Zhang does not explicitly teach generating, by the computing device, an artificial intelligence markup language (AIML) file carrying the first tag and the second tag; executing, by the computing device, the AIML file to look up.  
Ruttkay teaches generating, by the computing device, an artificial intelligence markup language (AIML) file as the AIML chatbot (Ruttkey, Page 515, Section 1 Introduction and Motivation, “we decided to use an Artificial Intelligence Markup Language (AIML) [1] chatbot as a first workaround”) carrying the first tag and the second tag as the part of speech (Ruttkey, Page 515, Section 2 System, “In the presented system the Heart of Gold (HOG) [3] a middle ware for various linguistic components was integrated into a chatbot architecture.  The HoG delivers results from different levels of parsing like Part-of-Speech”); 
executing, by the computing device, the AIML file to look up (Ruttkey, Page 516, Section 2 System, “As a last step a template matching the pattern is looked up in the database and returned to the user.  Two test scenarios were implemented to match either the utterance plus POS or the utterance plus RMRS (including the POS information)”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the automatic question and answering system (Zheng, Page 18, lines 12-18) to make use of the modified chatbot taught by Ruttkey as it yields the predictable results of providing more control on the matching structures while providing adequate answers (Ruttkey, Page 516, Section 3 Conclusion and Future Work, “In some tests with the original chatbot data it was fund that the POS/RMRS baseline could efficiently reduce the number of necessary patterns.  With the possibility to execute more control on the matching structures the shown method further more could apparently provide more adequate answers”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA L WILLIS/Primary Examiner, Art Unit 2156